Case: 21-11285     Document: 00516377142         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 30, 2022
                                  No. 21-11285                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   David Wierman; Roxane Wierman,

                                                           Plaintiffs—Appellants,

                                       versus

   Prestige Default Services; U.S. Bank Trust National
   Association, as Trustee of Bungalow Series III Trust; SN
   Servicing Corporation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CV-1330


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Appellants David and Roxane Wierman sued Prestige Default
   Services (PDS), U.S. Bank Trust National Association (U.S. Bank), and SN
   Servicing Corporation (together “Appellees”) in connection with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11285     Document: 00516377142             Page: 2   Date Filed: 06/30/2022




                                      No. 21-11285


   Appellees’ attempted foreclosure sale of Appellant’s property. The district
   court dismissed the action, holding that the foreclosure sale of Appellants’
   property was proceeding in conformity with Texas law. They now appeal that
   dismissal. We AFFIRM.
                                  *        *         *
          Appellants purchased the property in 1998. In 2008, they executed a
   promissory note in favor of Bank of America for a home equity loan. They
   contemporaneously executed a lien contract and deed of trust that granted a
   security interest in the property to the Bank to secure repayment under the
   note. The deed of trust included an acceleration clause that would be
   triggered if Appellants defaulted on their monthly payments. Bank of
   America later assigned the note and deed of trust to U.S. Bank. Years later,
   Appellants fell behind on the loan. On January 29, 2020, a notice of default
   was sent to Appellants, followed by a notice of acceleration on June 1. On
   December 15, 2020, U.S. Bank obtained a final order allowing it to foreclose
   on the property. The property was posted for foreclosure sale on June 1, 2021.
   In accordance with Tex. Prop. Code §§ 51.002(b) and 51.0075(e), a
   Notice of Substitute Trustee Sale was sent to Appellants by Donna Stockman
   on behalf of PDS. The Notice identified PDS as the substitute trustee that
   would be conducting the sale and listed the following as its “street address”:
   “9720 Coit Road, Suite 220-228, Plano, Texas 75025.” This was the address
   of a UPS Store where PDS received its mail.
          Around the time they received the Notice, Appellants filed this action
   in the Dallas County Court at Law, asserting claims for breach of contract, as
   well as for violations of the Texas Debt Collections Practices Act and Tex.
   Civ. Prac. & Rem. Code § 12.002. All of Appellants’ claims were
   premised on their argument that the Notice of Substitute Trustee Sale they
   received was inadequate because “PDS (or Donna Stockman) was not




                                           2
Case: 21-11285         Document: 00516377142               Page: 3      Date Filed: 06/30/2022




                                            No. 21-11285


   located at the . . . address” provided in the Notice. In Appellants’ view,
   Tex. Prop. Code § 51.0075(e)’s requirement that notices of foreclosure
   sales conducted by substitute trustees include “a street address for . . . [the]
   substitute trustee[]” is only satisfied if the address provided is that of the
   substitute trustee’s physical location. The County Court entered a
   temporary restraining order enjoining the foreclosure sale pending
   consideration of Appellants’ objections thereto. Appellees then removed the
   action to federal district court and moved to dismiss under Federal Rule of
   Civil Procedure 12(b)(6), arguing that the address provided in the Notice
   satisfied Section 51.0075(e)’s “street address” requirement. The district
   court agreed with Appellees and dismissed Appellants’ claims against them.
   See Wierman v. Prestige Default Servs., No. 3:21-CV-01330, 2021 WL 6137183,
   at *1 (N.D. Tex. Dec. 7, 2021), report and recommendation adopted, 2021 WL
   6135485 (N.D. Tex. Dec. 27, 2021). The sole issue raised by Appellants on
   appeal is whether this dismissal was erroneous. It was not.
                                        *        *         *
           This issue turns on Texas law. “In applying Texas law, we are bound
   by the Texas Supreme Court’s decisions.” Camacho v. Ford Motor Co., 993
   F.3d 308, 311 (5th Cir. 2021). Since, however, that Court has apparently “not
   considered [the] issue” at hand, our objective is to predict “how it would
   rule.” Id. 1 We therefore interpret Tex. Prop. Code § 51.0075(e) using


           1
             There is also very little caselaw from other courts that speaks to how Tex. Prop.
   Code § 51.0075(e) applies to the issue at hand, but what little there is supports our holding
   today. For instance, one Texas appellate court held that a notice of foreclosure sale that
   “did not specifically identify the street address of the substitute trustee,” but “did include
   the street address of both the mortgage servicer and the law firm providing the notice of
   substitute trustee’s sale on behalf of the substitute trustee” met Section 51.0075(e)’s
   “street address” requirement “[b]ecause sufficient information was available to the
   debtor, and to the public, through which the substitute trustee could be contacted.” Veloz
   v. Wilmington Sav. Fund Soc’y, FSB as Tr. for Pretium Mortgage Acquisition Tr., No. 07-20-




                                                 3
Case: 21-11285          Document: 00516377142                 Page: 4       Date Filed: 06/30/2022




                                             No. 21-11285


   “the same methods of statutory interpretation used by the Texas Supreme
   Court.” Id. Those methods direct us to “begin with [a statute’s] language,”
   with the “primary objective” of “discern[ing] . . . the plain meaning of the
   words chosen.” State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006). “Our
   job is to apply the statutory text as written, not as we would have written it.”
   JCB, Inc. v. Horsburgh & Scott Co., 597 S.W.3d 481, 490 (Tex. 2019).
           Applying these principles to the provision in question, the result is
   clear. The statute requires that a notice of a foreclosure sale that will be
   conducted by a substitute trustee include “[t]he name and a street address
   for . . . [the] substitute trustee[].” Tex. Prop. Code § 51.0075(e). Here,
   it is undisputed that the Notice sent to Appellants properly identified PDS
   as the substitute trustee. It is also undisputed that the Notice listed the
   following as an address for PDS: “9720 Coit Road, Suite 220-228, Plano,
   Texas 75025.” That is obviously “a street address.” Indeed, Appellants
   concede as much in their briefing, repeatedly referring to the address
   provided in the Notice as a “street address.” That being so, Appellants’
   argument that the Notice they were sent was defective is simply untenable.
   The Notice provided “a street address” for PDS, thus satisfying the relevant
   requirement of Tex. Prop. Code § 51.0075(e). Contrary to Appellants’
   assertions, nothing in the statute demands—either explicitly or implicitly—



   00017-CV, 2021 WL 5299584, at *3 (Tex. App.—Amarillo Nov. 15, 2021, no pet.). The
   same is true of the UPS-Store address of PDS that was listed in the Notice of foreclosure
   sale in this case. Similarly, a Texas federal court rejected some debtors’ argument that the
   notice they received of a foreclosure sale was deficient under Section 51.0075(e) because it
   “provid[ed] only a business address for the business employing one of the substitute
   trustees,” reasoning that the statute “simply specifies a street address must be
   provided. . . . [I]t is unlikely the intent of the statute was to require the substitute trustee to
   provide his or her home address.” Berg v. Bank of Am., N.A., No. A-12-CV-433 LY, 2012
   WL 12886433, at *7 (W.D. Tex. Sept. 19, 2012), report and recommendation adopted, No. A-
   12-CV-433-LY, 2012 WL 12886597 (W.D. Tex. Nov. 1, 2012).




                                                   4
Case: 21-11285      Document: 00516377142           Page: 5   Date Filed: 06/30/2022




                                     No. 21-11285


   that the substitute trustee physically “occupy the street address given in the
   [n]otice.” The “street address” of a UPS Store at which PDS receives mail
   is no less a “street address” simply because PDS is headquartered
   elsewhere.
          Appellants counter by speculating that the Texas Legislature’s
   purpose in enacting Section 51.0075 was “to provide the bidding public with
   as much information as possible in advance of a sale,” and so the provision
   should be interpreted to require that the “street address” be the substitute
   trustee’s physical location so that “the bidding public” can meet with the
   substitute trustee and “discuss any conditions that the [substitute] trustee
   had set.” But this fanciful theory regarding the Legislature’s imagined
   objectives has no basis in statutory text. “We must rely on the words of the
   statute, rather than rewrite those words to achieve an unstated purpose.”
   BankDirect Capital Fin., LLC v. Plasma Fab, LLC, 519 S.W.3d 76, 87 (Tex.
   2017) (quoting Jaster v. Comet II Const., Inc., 438 S.W.3d 556, 571 (Tex. 2014)
   (plurality opinion)).
          Finally, we must comment on Appellants’ misguided concern that
   “[t]he decision of the district court findings that a P.O. Box number is
   sufficient . . . would have the effect of abrogating the statute.” We do not
   understand the district court to have held any such thing, nor do we hold any
   such thing in our decision today. The address listed for PDS in the Notice
   sent to Appellants was for a private mailbox at a UPS Store; a P.O. Box, by
   contrast, is operated by U.S. Postal Service. These are not the same, see, e.g.,
   Sweeting v. Murat, 164 Cal. Rptr. 3d 383, 388 (Cal. Ct. App. 2013), as
   Appellants themselves seem to recognize when they use the terms in
   contradistinction in their opening brief (“Arguably, a post office box, or as in
   this case, an office with nothing more than a U.P.S. drop box, is measurable
   compliance with the Texas Property Code. However, neither a measure of
   compliance, nor substantial compliance, is enough.”). And while some legal



                                          5
Case: 21-11285     Document: 00516377142               Page: 6    Date Filed: 06/30/2022




                                        No. 21-11285


   authorities hold that P.O. Box numbers do not qualify as “street addresses,”
   see, e.g., Midway Oil Corp. v. Guess, 714 P.2d 339, 342 (Wyo. 1986); Tex.
   Fin. Code § 392.304(6), (7) (using “street address” and “post office box”
   in contradistinction), this logic does not compel the same conclusion
   regarding addresses of UPS-Store or other private mailboxes—which, unlike
   P.O. Box addresses, see U.S. Postal Serv., Publication 28—
   Postal      Addressing           Standards              app.   J3   (June   2020),
   https://pe.usps.com/text/pub28/28apj_004.htm, generally require a street
   name and mailbox number, see id. § 231. For that reason, our holding today
   that the address of PDS’ UPS-Store mailbox qualifies as a “street address”
   does not necessarily imply that a P.O. Box number would so qualify. We
   express no view on that issue.
                                    *        *         *
          For these reasons, the district court’s judgment is AFFIRMED.




                                             6